         Case 6:19-cv-01464-MC           Document 16       Filed 12/20/19     Page 1 of 3




Sharon D. Cousineau
Samwel Cousineau, PC
700 West Evergreen Blvd.
Vancouver, WA 98660
Tel. 360-750-3789
Fax 360-750-3788
sdcousineau@gmail.com

James Parr (admitted pro hac vice)
Agruss Law Firm, LLC
4809 N. Ravenswood Ave., Suite 419
Chicago, IL 60640
Tel. 312-224-4695
Fax 312-253-4451
james@agrusslawfirm.com

Attorneys for Plaintiff
DREW HARRIS

                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON
                                   EUGENE DIVISION

DREW HARRIS,                                     )
                                                 )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )       Case No. 6:19-cv-01464-MC
                                                 )
MATCO TOOLS CORPORATION,                         )
                                                 )
       Defendant.                                )
                                STIPULATION OF DISMISSAL

       Plaintiff, DREW HARRIS, and Defendant, MATCO TOOLS CORPORATION, through

their respective counsel below, and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

stipulate to dismiss this case, with prejudice, both sides to bear their own fees and costs.


DATED: December 20, 2019




                                                  1
       Case 6:19-cv-01464-MC     Document 16   Filed 12/20/19   Page 2 of 3




By:   /s/ James J. Parr                    /s/ Katelyn J. Fulton
      James J. Parr                        Katelyn J. Fulton
      Agruss Law Firm, LLC                 Miller Nash Graham & Dunn LLP
      4809 N. Ravenswood Ave Ste 419       111 SW Fifth Avenue, Ste 3400
      Chicago IL 60640                     Portland, OR 97204
      Tel. 312-224-4695                    Tel. 503-205-2331
      Fax 312-253-4451                     katelyn.fulton@millernash.com
      james@agrusslawfirm.com              Attorney for Defendant
      Attorney for Plaintiff
      Admitted Pro Hac Vice




                                       2
         Case 6:19-cv-01464-MC        Document 16      Filed 12/20/19    Page 3 of 3




                               CERTIFICATE OF SERVICE

       On December 20, 2019, I electronically filed the foregoing Stipulation of Dismissal with
the Clerk of the U.S. District Court, using the CM/ECF system.

                             By: /s/ James J. Parr
                                    James J. Parr




                                               3
